Name: Commission Regulation (EEC) No 2524/79 of 15 November 1979 derogating from Regulation (EEC) No 1945/78 as regards the dates laid down for deliveries in connection with obligatory distillation for the 1978/79 wine-growing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 11 . 79 Official Journal of the European Communities No L 289/23 COMMISSION REGULATION (EEC) No 2524/79 of 15 November 1979 derogating from Regulation (EEC) No 1945/78 as regards the dates laid down for deliveries in connection with obligatory distillation for the 1978/79 wine ­ growing year HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ('), as amended by Regula ­ tion (EEC) No 1 303/79 (2 ), and in particular Articles 39 (7) and 65 thereof, Whereas Commission Regulation (EEC) No 1945/78 of 11 August 1978 laying down detailed rules for the distillation of the by-products of wine-making in respect of the wine-growing year 1 978 /79 (3 ) fixed time limits for the fulfilment of the producers' obliga ­ tions and for the delivery of the alcohol to the inter ­ vention agencies ; Whereas, following the amendment of certain provi ­ sions relating to obligatory distillation and interven ­ tion , the application of Article 39 of Regulation (EEC) No 337/79 during the 1978/79 wine-growing year seems to have given rise to difficulties in the proper performance of the operations in question and prevented certain producers from fulfilling their obli ­ gations in time ; Whereas, therefore , for the sake of fairness these producers should be granted a further opportunity to fulfil their obligations , and a new time limit for delivery of the alcohol thus obtained to the interven ­ tion agency should be fixed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine , Article 1 1 . By way of derogation from Article 4 of Regula ­ tion (EEC) No 1945/78 , producers who have not fulfilled their obligations may do so by delivering their wine for distillation on or before 31 December 1979 . 2 . The alcohol obtained from the distillation referred to in paragraph 1 shall be delivered by the distillers to the intervention agencies by 31 January 1980 at the latest . Article 2 Member States shall communicate to the Commission before 31 March 1980 :  the quantities of alcohol delivered to the interven ­ tion agencies,  the selling prices charged and the characteristics of the products sold at these prices . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 16 July 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 November 1979 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 54, 5 . 3 . 1979 , p . 1 . ( 2 ) OJ No L 162, 30 . 6 . 1979 , p . 28 . (} ) OJ No L 221 , 12 . 8 . 1978 , p . 9 .